Citation Nr: 0018017	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  96-42 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or at the housebound rate.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from November 1950 to 
November 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied entitlement to special monthly 
pension based on the need for regular aid and attendance or 
at the housebound rate.  


FINDINGS OF FACT

1.  The veteran has been found permanently and totally 
disabled for pension purposes.  

2.  The veteran is currently nonservice-connected and 
evaluated at 70 percent for chronic dysthymia; at 20 percent 
for status post fracture of the left calcaneus, with sub-
talar arthritis, by history; and at a noncompensable 
evaluation for Dupuytren's contracture of the ring finger, 
left hand, with a combined nonservice-connected rating of 80 
percent.  

3.  The veteran is generally able to care for himself and to 
engage in most of the activities of daily living.  

4.  The veteran is not a patient in a nursing home or 
helpless or blind or so nearly helpless as to require the 
regular aid and attendance of another person.  

5.  The veteran's nonservice-connected disabilities have not 
restricted him to his immediate premises and have not 
severely limited the number of occasions he may leave such 
premises.  


CONCLUSION OF LAW

The criteria for special monthly pension based on the need 
for regular aid and attendance or at the housebound rate have 
not been met.  38 U.S.C.A. §§ 1502, 1521, (West 1991); 
38 C.F.R. §§ 3.351(b),(c),(d), 3.352(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran is rated permanently and totally disabled for 
pension purposes based on chronic dysthymia, evaluated at 70 
percent disabling; status post fracture of the left 
calcaneus, with sub-talar arthritis, by history, evaluated at 
20 percent disabling; and Dupuytren's contracture of the ring 
finger, left hand, at a noncompensable evaluation, with a 
combined nonservice-connected rating of 80 percent.  

On VA examination for aid and attendance or housebound status 
in June 1996, the examiner stated that the veteran had been 
driven to his examination appointment by his wife in a 
private automobile.  He was not hospitalized and was not 
blind.  Medical history revealed that he had fallen from the 
eighth rung of a stepladder, sustaining a calcaneal fracture 
in the fall.  Ever since then he had complained of pain in 
the lateral aspect of the left ankle and over the sub-talar 
area.  He was currently using a molded ankle/foot orthosis 
(MAFO) on the left foot.  He alleged that he could walk only 
wearing the MAFO and with the additional aid of two Canadian 
crutches.  He claimed inability to bear much weight on the 
left foot due to severe pain over the subtalar area when 
stepping down.  He also complained of feelings of depression.  
He had Dupuytren's contracture of the fourth finger of the 
left hand.  Examination revealed that the veteran was well 
nourished, well developed, and well groomed.  Examination of 
the upper extremities found no functional restrictions, 
except that he needed assistance from his wife in getting in 
and out of the bathtub.  Examination of the lower extremities 
disclosed that he was able to ambulate well with the aid of 
two Canadian crutches, doing so with adequate balance and 
propulsion, bearing weight chiefly on the right ankle.  He 
was able to walk only for short distances due to alleged 
pain.  He said that he was taken out of his home only for 
medical appointments.  

The veteran reported that, during a typical day, he arose 
early and walked to the bathroom to wash his face, brush his 
teeth, and shave.  He then returned to his room to get 
dressed, which he did while sitting on the edge of the bed.  
He later ate breakfast, which was usually only a cup of 
coffee.  Afterwards, he might sit in the living room to watch 
TV or lie in his bed.  Although he did not take lunch, he 
drank several cups of coffee during the day.  He bathed every 
other day.  After dinner, he sat watching TV before going to 
bed.  Diagnoses were status post fracture of the left 
calcaneus with sub-talar arthritis by history; and Dupuytren 
contracture, fourth finger of the left hand.  

A VA psychiatric report, also dated in June 1996, noted that 
the veteran arrived accompanied by his wife and son, but was 
interviewed alone.  In September 1995, he fell when he was 
climbing up to the roof of his house, apparently suffering a 
calcaneal fracture.  There also appeared to be a tear of one 
of the tendons in his leg.  He stated that he had been left 
with a lot of pain and limitation of movement and this had 
added to his already present depression.  He now complained 
of inability to perform his usual activities because of the 
pain and swelling of the left leg and of intermittent 
depression.  Mental status examination showed his facial 
expression to be sad.  Although his speech was quite 
circumstantial, his responses were relevant and coherent and 
dealt with depressive symptoms.  He mentioned episodes of 
tearfulness at home and expressed feelings of uselessness 
because he can no longer do even the minimal things that he 
used to do.  He walked with crutches, but only for very short 
distances.  He had no delusions or hallucinations.  He was 
not overtly suicidal, although he verbalized death wishes.  
His affect was adequate, and his mood depressed.  Memory and 
intellectual functioning were preserved.  Judgment was fair, 
but insight was very poor.  The Axis I diagnosis was chronic 
dysthymia and the Axis V Global Assessment of Functioning was 
51.  

In January 1997, the veteran testified at a personal hearing 
before the RO.  He stated that he was currently disabled due 
to the accident to his left ankle and wanted housebound 
benefits because of the inability to walk.  He said that he 
had experienced intense pain since the fall and that an MRI 
had shown that a previously-damaged tendon was ruptured 
during his fall and that doctors could do nothing for him.  
He said that, due to pain, he was able to get to the bathroom 
only with difficulty, even though it was just a few steps 
away.  He said he was unable to walk without his crutches.  
He was able to get out of bed by himself and go to the 
bathroom, but was unable to go downstairs to the patio.  
Since he lived on the second floor, he could go downstairs 
only by hanging onto the railing and with the help of his 
son.  Because of his accident, he never left the house.  

VA outpatient clinic treatment reports from June 1996 to 
November 1997 show treatment at the Orthopedic Clinic for 
left ankle calcaneal fracture.  An April 1997 VA orthopedic 
clinic outpatient note included a statement by the veteran 
that he did not walk at home at all.  He used crutches only 
when he went out for medical examinations.  Examination of 
the left foot revealed no eversion or inversion of the foot.  
There was tenderness over the lateral malleolus and medial 
aspect of the calcaneus and a mild valgus deviation.  VA x-
rays of the left foot in May 1997 revealed evidence of a 
mildly active osteogenic bony lesion of the left calcaneal 
bone due to a known previous fracture, with no other bony 
pathology identified.  A subsequent x-ray report provided an 
impression of generalized osteopenia, but no acute fractures 
or dislocations.  


II.  Legal Analysis

The veteran has submitted evidence which is sufficient to 
justify a belief that his claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  Moreover, the RO has 
obtained medical reports, afforded him VA medical and 
psychiatric examinations and a personal hearing, and 
adequately developed his case for appellate purposes.  

Increased pension benefits are payable to a veteran who needs 
regular aid and attendance.  38 U.S.C.A. §§ 1502(b), 1521(d) 
(West 1991); 38 C.F.R. §§ 3.351, 3.352 (1999).  Need for aid 
and attendance means helplessness or being so nearly helpless 
as to require the regular aid and attendance of another 
person.  The criteria for establishing the need for regular 
aid and attendance requires that the veteran be blind or so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; or that he be a patient in a 
nursing home because of mental or physical incapacity or that 
he establish a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. 
§ 3.351(b), (c) (1999).

Factors considered in determining the factual need for aid 
and attendance include the inability of the veteran to dress 
or undress himself, or to keep himself ordinarily clean and 
presentable; the frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid; the 
inability of the veteran to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; the inability to attend to the wants of nature; or 
an incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect him from hazards or 
dangers incident to his or her daily environment.  The fact 
that a veteran is bedridden will be a proper basis for the 
determination, if his physical condition requires that he 
remain in bed.  It is not required that all of the disabling 
conditions enumerated be found to exist, but the particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his condition as a 
whole.  38 C.F.R. § 3.352(a) (1999).

The veteran's principal disability, according to VA records, 
is chronic dysthymia, which has been rated at 70 percent.  
The veteran, however, states that his principal limitation is 
residuals of a fracture of the left calcaneus with sub-talar 
arthritis, which is so painful that it has prevented him from 
walking more than very short distances.  

The Board notes at this juncture that VA regulations for 
special monthly pension based on the need for regular aid and 
attendance are stringent.  In this respect, none of the 
examiners have found the veteran to be blind or so nearly 
blind as to have corrected visual acuity of 5/200 or less in 
both eyes or concentric contraction of the visual field to 5 
degrees or less.  He is not a patient in a nursing home.  

In respect to the factors delineated in 38 C.F.R. § 3.352, 
the veteran's limitations consist only of needing assistance 
in getting in and out of the bathtub and difficulty in 
ambulation.  He is able to walk with the assistance of 
mechanical devices, although only for short distances.  Other 
than these limitations, he is able to dress and undress 
himself, keep himself ordinarily clean, feed himself, and 
attend to the wants of nature.  He has not been shown to 
require any special prosthetic or orthopedic appliances 
requiring assistance to make adjustments.  Since his mental 
functioning is preserved, the evidence does not show that he 
is unable to protect himself from the hazards of his daily 
environment.  He is not bedridden, but is able to move around 
his home at will.  

Accordingly, since the preponderance of the evidence is 
against the veteran's claim to additional pension based on 
the need for aid and attendance, this benefit is denied.  

A veteran may also be entitled to special monthly pension at 
the housebound rate in certain circumstances.  Special 
monthly pension at the housebound rate requires a single 
permanent disability rated 100 percent disabling, not 
including ratings based upon unemployability, and additional 
disability or disabilities independently ratable at 60 
percent or more, separate and distinct from the permanent 
disability rated as 100 percent disabling and involving 
different anatomical segments or bodily systems, or that the 
veteran be permanently housebound by reason of disability.  
38 C.F.R. § 3.351(d) (1999).  This requirement of being 
permanently housebound is met when the veteran is 
substantially confined to his dwelling and the immediate 
premises, or, if institutionalized, to the ward or clinical 
area, and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his or her lifetime.  Id.

This veteran does not meet the first criterion for special 
monthly pension at the housebound rate.  That is, he does not 
have a single disability evaluated as 100 percent disabling, 
nor does he have additional disability independently ratable 
at 60 percent or more.  Additionally, the evidence does not 
show that he is substantially confined to his dwelling and 
the immediate premises.  He has been able to keep his medical 
appointments and to appear at the RO to testify at a personal 
hearing.  The evidence does not show that he is unable to 
leave his home for other than medical purposes should he wish 
to do so.  Therefore, the preponderance of the evidence is 
against the claim for special monthly pension at the 
housebound rate.  


ORDER

Entitlement to special monthly pension based on the need for 
regular aid and attendance or at the housebound rate is 
denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

